Citation Nr: 0310902
Decision Date: 06/02/03	Archive Date: 08/07/03

DOCKET NO. 00-22 090               DATE JUN 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

1. Entitlement to service connection for a compression fracture of
the L1 vertebra.

2. Entitlement to service connection for chronic lumbosacral
strain.

3. Entitlement to special monthly compensation benefits on account
of being housebound.

REPRESENTATION 

Appellant represented by: Theodore C. Jarvi, Attorney

WITNESSES AT HEARING ON APPEAL 

Appellant and J. H. P.

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel \

INTRODUCTION

The veteran served on active duty from December 1968 to February
1971. He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).
That rating decision found that new and material evidence had not
been submitted to reopen a claim for service connection for a
lumbosacral strain, which was previously denied in an unappealed
rating decision of November 1977.

In a June 2001 decision, the Board determined that new and material
evidence had not been presented to reopen the claim for service
connection for a lumbosacral strain. The veteran filed an appeal
with the United States Court of Appeals for Veterans Claims (the
Court).

While the case was pending at the Court, the VA Office of the
General Counsel and the veteran's representative requested that the
Court vacate the June 2001 Board decision in light of the Veterans
Claims Assistance Act (VCAA). Public Law No. 106-475, 114 Stat.
2096 (Nov. 9, 2000). The Court granted the request in December
2001, and vacated the June 2001 Board decision; and remanded the
case to the Board for compliance with the directives to include
readjudication in light of the statutory requirements of the VCAA.

In an August 2002 decision the Board reopened the veteran's claim
for service connection for a chronic lumbosacral strain. The Board
also then initiated further

- 2 -

development in order to consider the issue of entitlement to
service connection on a de novo basis. That development has been
completed and the case is now again before the Board for further
review. In view of the recent development, the issue concerning
service connection for a lumbosacral strain is re-defined as set
forth on the title page of this decision.

One of the issues on appeal is entitlement to special monthly
compensation benefits on account of being housebound. When this
case was before the Board in June 2001 the issue was characterized
as entitlement to special monthly compensation benefits on account
of the need and attendance of another person or on account of being
housebound. However, a review of the record shows that the issue of
entitlement to special monthly compensation benefits on account of
the need and attendance of another person has not been developed
for appellate consideration. It is unclear from a review of the
record whether the veteran is claiming this benefit. It is
requested that the RO contact the veteran in order to clarify this
matter and thereafter take the appropriate action.

The issues of entitlement to service connection for chronic
lumbosacral strain and entitlement to special monthly compensation
benefits on account of being housebound will be discussed in the
Remand section of this decision. 

FINDING OF FACT 

A compression fracture of the L1 vertebra is of service origin.

CONCLUSION OF LAW 

A compression fracture of the L1 vertebra was incurred in active
military duty. 38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303
(2002).

- 3 -

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West Supp. 2002). This law eliminates the concept of
a well-grounded claim, and redefines the obligations of VA with
respect to the duty to assist. The new law also includes an
enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. The
final rule implementing the VCAA was published on August 29, 2001.
66 Fed. Reg. 45,620-32 (Aug. 29, 2001). 38 C.F.R. 3.102, 3.156(a),
3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements
necessary to establish his claim in the statement of the case and
supplementary statements of the case. In view of the favorable
determination below the Board finds that the VA has satisfied the
VCAA as it relates to the issue of service connection for a
compression fracture of the L1 vertebra. Also, in August 2002 the
Board initiated additional development of the evidence on the issue
on appeal pursuant to authority granted by 38 C.F.R. 19.9(a)(2)
(2002). However, that regulation was invalidated by the United
States Court of Appeals for the Federal Circuit. Disabled American
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -7305, -
7311 (Fed. Cir. May 1, 2003). However, in view of the favorable
determination below, the Board finds that the veteran has not been
prejudiced and the Board will proceed with a decision in this case.
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records show that the veteran was treated in early
July 1969 for a history of low back pain for one week, with prior
episodes of a milder nature. Physical examination at that time was
negative. X-ray examination revealed that L5 appeared to be
compressed. The veteran was seen one day later with complaints of
back ache on mission flying, and no history of prior injury, and a
prior history of low back pain; no sciatica. At that time it was
noted that X-ray examination

- 4 -

showed possible compression fracture of L5. The following day, the
veteran was seen for consultation, with complaints of localized low
back pain without radiation that began while seated in a
helicopter. X-ray examination was negative and the impression after
examination was mild lumbosacral strain. The treatment provider
recommended that the veteran may require relief from flying for a
while. There is no further medical record of treatment during the
veteran's period of active duty from December 1968 to February
1971.

The veteran's service separation document, DD Form 214, shows that
his specialty was helicopter pilot, and indicates be had service in
Vietnam, with one year of foreign service.

Medical records from 1976 to 2002 reflect numerous treatments for
back complaints and conditions. VA medical records show that in
September 1976 the veteran was seen with a history of back trauma
sustained in a helicopter crash in Vietnam in 1969, with complaints
of intermittent back problems since then; with increasing
frequency, duration and intensity. The assessment at that time was
recurrent right paralumbar back pain of undetermined origin and of
apparently mild degree. The report of X-ray examination at that
time contains findings that there was no evidence for essential
bone, joint or soft tissue abnormalities.

The veteran was seen again in September 1977 with complaints of
recurring episodes of low back pain. The consultation report at
that time noted that the veteran's work involved driving several
hundred miles every week and that this seemed to aggravate the
veteran's condition. The report also noted that the veteran stated
that he had had some back difficulties since being involved in a
helicopter bard landing and apparently sustaining a compression
fracture of the 1st lumbar vertebra while in service. X-ray
examination at the present time revealed no interval change since
September 1976; Schmorl's nodes were noted on T6 and L1 bodies but
the vertebrae otherwise were not remarkable and the interspaces
were well-maintained. The conclusion was that the study of the
dorsal and lumbar spine was negative.

5 -

The report of an August 1992 VA examination shows that the veteran
complained of chronic low back pain. After examination the
diagnoses included chronic recurrent low back strain syndrome.

A report of a January 1999 MRI examination of the lumbar spine
contains impressions of (1) mild superior and endplate compression
deformities of L1 noted at the L1 vertebral body, likely chronic,
(2) diffusely narrowed disc spaces noted throughout the lumbar
spine from L1-2 through L5-S1. There is no evidence for disc
herniations or significant bulges. The neural canal and foramina
are widely patent at all levels.

A private neurological consultation report in November 1999 shows
that the veteran reported that be had back problems starting in
January 1969 when he was a helicopter pilot in Vietnam and was shot
down 4 to 5 times. He had one particular rough landing resulted in
his back being jammed. He began having lower back pain but he did
not report it at the time. The report noted that MRI scan of the
lumbar spine in early 1999 showed that the veteran had some
degenerative changes, such as L2/3 listhesis, and that be had some
degenerative disc disease but there was no nerve root compression,
and there was evidence of old L1 compression fracture. The
impression was that this seemed to be a very chronic condition. Lay
statements were received respectively in May 1999 and July 2002,
from a former helicopter pilot serving in Vietnam at the same time
as the veteran, and from the veteran's wife at the time of his
return from service. They both attested that the veteran was 
involved in a helicopter accident in Vietnam that resulted in an
injury to his back. These statements together indicate that due to
the accident, the veteran was medically grounded due to his back
injuries and that be suffered with back pain that bothered him
continually after returning from service.

A bearing was held at the RO in May 2000. At that time the veteran
provided testimony describing his inservice back injuries and
symptoms following service. Testimony was also received from J. H.
P.

- 6 -

The report of a February 2003 VA examination shows that the
examiner reviewed the claims file and obtained a history from the
veteran as to his inservice injury secondary to a bard helicopter
landing. The examiner noted a lay statement from a former
helicopter pilot who attested that be observed the veteran's
involvement in a hard landing around June 1969. The examiner noted
that a neurosurgeon reviewed the MRI scan in 1999 and noted an old
L1 compression fracture. The examiner stated that be could find no
other history of any sort of trauma that would cause a compression
fracture as described. On the basis of all of the available medical
information, the examiner opined that he thought that it was as
likely as not that the veteran sustained the L1 compression
fracture due to the injuries from a hard landing in a helicopter as
described.

The examiner noted that he was unable to obtain any other history
of significant trauma on review of the records, and that he had no
other way to explain the presence of the old compression fracture.
The February 2003 VA examination report noted as an addendum to X-
ray examination, the following findings.

There was a mild scoliosis of the lumbar spine centered over L3-L4
with convexity to the left. There was mild compression of the
superior and interior plate of the vertebral body of L1 is noted.
There was minimal retrolisthesis of L2 over L3. There was narrowing
of the disk spaces between L2 and L5 consistent with multilevel
degenerative disk disease.

Analysis

Service connection may be granted for any disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 2002).

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303 (2002).

- 7 -

To summarize, the lay statements are competent evidence when
describing inservice experiences and symptoms. However, when the
determinant issue involves a question of medical diagnosis or
medical causation, only individuals possessing specialized medical
training and knowledge are competent to render an opinion. Espiritu
v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the evidence of record reflects that the veteran
was stationed in Vietnam during the Vietnam War and his specialty
was helicopter pilot. He was seen during service for complaints of
backache that began while seated in a helicopter. Initial X-ray
examination showed possible compression fracture of L5. Subsequent
X-ray examination the following day was negative and the impression
was mild lumbosacral strain. The current medical records confirm
the presence of a compression fracture of the L1 vertebra. A VA
examiner in February 2003 related the compression fracture of the
L1 vertebra from a hard landing in a helicopter during service to
an L1 compression fracture. The Board concurs.

Accordingly, service connection for the compression fracture of the
L1 vertebra is warranted.

ORDER

Service connection for the compression fracture of the L1 vertebra
is granted.

REMAND

As previously discussed, the Board has granted service connection
for the compression fracture of the L1 vertebra. In the February
2003 VA examination the examiner also noted findings from X-ray
examination indicating the presence of the following: (1) mild
scoliosis of the lumbar spine centered over L3-L4 with convexity to
the left, (2) mild compression of the superior and inferior plate
of the vertebral body of L1, (3) minimal retrolisthesis of L2 over
L3, and (4) narrowing of

8 -

the disk spaces between L2 and L5 consistent with multilevel
degenerative disk disease.

However, it is not clear from the February 2003 VA examination
report as to whether any lumbar spine disorders (in addition to the
L1 compression fracture), are related to service or the service
connected compression fracture of the L1 vertebra.

Service connection is in effect for PTSD rated 100 percent
disabling and for the residuals of the compression fracture of the
L1 vertebra, which has yet to be assigned a disability rating
percentage by the RO. At the time of the June 2001 Board decision,
a portion of which was vacated by the Court, the Board also
Remanded the issue of entitlement to special monthly compensation
benefits on account of being housebound to the RO for additional
development. It is unclear from a review of the record what
development has been undertaken by the RO regarding this issue.
Also, part of the requested development concerned the issue of
entitlement to special monthly compensation benefits on account of
the need for the regular aid and attendance of another person,
which as previously discussed, is not before the Board for
appellate consideration at this time. Stegall v. West, 11 Vet. App.
268 (1998).

The Board notes that the United States Court of Appeals for the
Federal Circuit has recently invalidated the regulations, which
empowered the Board to issue written notification of the VCAA and
to consider additional evidence without prior RO review in the
absence of a waiver of such review by the veteran or his
representation. Disabled American Veterans v. Secretary of Veterans
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 

- 9 -

3.159 (2002) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The RO is requested to furnish the veteran with the appropriate
release of information forms in order to obtain copies of any VA
and private medical records pertaining to treatment for the lumbar
spine since February 2003 and his psychiatric disorder which have
not been previously submitted.

3. Thereafter, the RO is requested to forward the appellant's
claims folder to the examiner who conducted the February 2003 VA
examination or another VA orthopedist if this individual is
unavailable for an addendum. The examiner is requested again to
review the claims folder and to render an opinion as to whether it
is as likely as not any disability of the lumbosacral spine
diagnosed (in addition to the compression fracture of the L1
vertebra) is related to service, or any incident therein, to
include hard helicopter landing? If no, whether it is as likely as
not any disability of the lumbosacral spine diagnosed was caused or
is aggravated by the service connected compression fracture of the
L1 vertebra? If another examination is deemed necessary by the
examiner, it should be conducted, and any necessary tests or
studies, including X-ray studies, should be conducted. All clinical
findings should be recorded in detail. A complete rational for any
opinion expressed should be included in the addendum. A complete
rationale for any opinion expressed should be included in the
examination report.

- 10-

 4. If the psychiatric examination requested in the June 2001
remand has not been conducted please have the veteran scheduled for
a VA examination by a psychiatrist in order to determine the
seventy of the PTSD. The claimsfolder must be made available to the
examiner for review in conjunction with the examination. All tests
deemed necessary should be performed. Following the examination it
is requested that the examiner render an opinion as to whether the
PTSD results in the veteran being substantially confined to his
dwelling and the immediate premises? Please direct the examiner's
attention to the December 2000 statement from Dr. P. A complete
rationale for any opinion expressed should be included in the
examination report.

5. Thereafter the RO should readjudicate the veteran's claims for
service connection on a de novo basis to include consideration of
38 C.F.R. 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995) and
entitlement to special monthly compensation benefits on account of
being housebound. If the benefits sought on appeal remain denied,
the veteran and his representative should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.

- 11 - 

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 12 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 -



